DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2021 has been entered.

                                                    Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-46 are allowed.

Claim 1 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “transmitting, to the base station through a second cell, a random access message corresponding to one of the at least one of the SSB or the CSI-RS, using one or more Random Access Channel (RACH) parameters corresponding to the first cell that enables the base station to transmit downlink signaling to the UE via the first cell having the uplink transmission limitation” in combination with other elements as specified in the claim .

Claim 10 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “ transmit, to the base station through a second cell, a random access message corresponding to one of the at least one of the SSB or the CSI-RS, using one or more Random Access Channel (RACH) parameters corresponding to the first cell that enables the base station to transmit downlink signaling to the UE via the first cell having the uplink transmission limitation” in combination with other elements as specified in the claim.

Claim 12 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “ transmitting, to the base station on a second frequency band, a random access message corresponding to one of the at least one of the SSB or the CSI-RS, using one or more Random Access Channel (RACH) parameters corresponding to the first frequency band that enables the base station to transmit downlink signaling to the UE via the first frequency band with the uplink transmission limitation” in combination with other elements as specified in the claim.

Claim 20 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “transmit, to the base station on a second frequency band, a random access message corresponding to one of the at least one of the SSB or the CSI-RS, using one or more Random Access Channel (RACH) parameters corresponding to the first frequency band that enables the base station to transmit downlink signaling to the UE via the first frequency band having the uplink transmission limitation”.

Claim 22 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “receiving, from the UE through a second cell, a random access message corresponding to one of the at least one of the SSB or the CSI-RS, wherein the random access message indicates an index corresponding to the first cell that enables the base station to transmit downlink signaling to the UE via the first cell with the uplink transmission limitation” in combination with other elements as specified in claim.

Claim 32 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “receive, from the UE through a second cell, a random access message corresponding to one of the at least one of the SSB or the CSI-RS, wherein the random access message indicates an index corresponding to the first cell that enables the base station to transmit downlink signaling to the UE via the first cell with the uplink transmission limitation” in combination with other elements as specified in the claim.

Claim 35 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “receiving, from the UE on a second frequency band, a random access message corresponding to one of the at least one of the SSB or the CSI-RS, wherein the random access message indicates an index corresponding to the first frequency band that enables the base station to transmit downlink signaling to the UE via the first frequency band with the uplink transmission limitation” in combination with other elements as specified in the claim.

Claim 44 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “receive, from the UE on a second frequency band, a random access message corresponding to one of the at least one of the SSB or the CSI-RS, wherein the random access message indicates an index corresponding to the first frequency band that enables the base station to transmit downlink signaling to the UE via the first frequency band with the uplink transmission limitation” in combination with other elements as specified in the claim.


4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CANDAL ELPENORD/Primary Examiner, Art Unit 2473